Cuff, J.
Application to restrain board of elections from placing name of Louis Vagnini as candidate for the office of Member of Assembly of the first Assembly district, Queens county, on the primary ballot for the primary election to be held on September 20, 1938, because he is disqualified to serve as Member of the Assembly for the reason that he was an officer of the government of the city of New York within 100 days of the day on which the general election is to be held, in violation of article 3, section 8, of the New York State Constitution, which makes a person ineligible to serve as a member of the State Legislature who has been “ an officer under any city government ” within 100 days of the election. The office held by respondent was “ Clerk to a Justice of the Municipal Court of the City of New York ” (Greater New York Charter, § 1373, as amd. by Laws of 1929, chap. 235). In that capacity he was not “ an officer ” within the meaning of the constitutional provision. Application dismissed.